Title: The Commissioners to Ralph Izard, 25 August 1778
From: First Joint Commission at Paris,Adams, John
To: Izard, Ralph


     
      Sir
      Passi August 25. 1778
     
     We have the Honour of your Letter of this Days Date, and shall give the earliest Attention to its Contents. We apprehend their would be no Impropriety at all, in your Application, to his Excellency, the Count de Vergennes, concerning the Subject of a Loan in Genoa, and We wish that you would apply. As We wish, however, to do every Thing in our Power to procure you Success, We shall do ourselves the Honour, to propose the Subject to his Excellency the first Time We shall see him, which will probably be, tomorrow When We Shall make an application to him also, upon the other Subject of your Letter, the Interposition of his Majesty, with the Emperor of Morocco, and with the Regencies of Algiers, Tunis, Tripoli, and every other Power, on the Coast of Barbary. We have the Honour to be, with great Respect, Sir, your most obedient humble Servants.
     
     
      Augst 27
     
     P.S. Since writing the above we have spoken of the Genoese Loan to Count de Vergennes, who gave us no Encouragement to hope that France could engage, for us in that Affair. The other Matter will be the Subject of a proposed written Memorial.
    